Citation Nr: 0812712	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  04-41 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied service connection for 
PTSD.

It is noted that by letter issued in December 2007, the 
veteran was informed that his case had been certified to the 
Board for appellate review.  In February 2008, the veteran's 
representative submitted an informal hearing presentation on 
the veteran's behalf.  The case is ready for review.


FINDING OF FACT

The record does not provide credible supporting evidence to 
verify the occurrence of the veteran's claimed PTSD-inducing 
stressor.


CONCLUSION OF LAW

PTSD was not incurred as a result of the veteran's active 
duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

Service connection may be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2007).

The establishment of service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); See also, Cohen v. 
Brown, 10 Vet. App. 128 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis

The veteran asserts that he was raped while in service, and 
he attributes his PTSD to this alleged in-service event.  The 
veteran maintains that during his short period in service, he 
was gang raped by several young men, wherein he sustained a 
ruptured colon and rectal bleeding.  He maintains that he was 
medically discharged shortly thereafter.

A review of the record reveals a current diagnosis of PTSD 
that is related to the veteran's service; however, there is 
no independent competent evidence of record verifying the 
occurrence of the veteran's alleged in-service stressor.  In 
this regard, the Board notes that the veteran did not serve 
in combat, nor has he at any time alleged such.  Because the 
veteran did not serve in combat and the claimed stressor is 
not combat related, such a stressor must be independently 
verified in order to consider whether it would medically 
support a PTSD diagnosis in accordance with DSM-IV.  See 38 
U.S.C.A. § 1154; 38 C.F.R. § 3.304; Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In this case, the veteran's alleged in-service 
stressor has not been verified, and the veteran's testimony 
and other written submissions are insufficient to establish 
its occurrence.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Although the veteran's appellate assertions are acknowledged, 
the Board finds that the veteran is not credible and that his 
statements are inconsistent with the other objective evidence 
of record.  The Board has looked through the veteran's 
service medical records in an attempt to find evidence of a 
stressor.  The only indication of any problem is a July 1976 
record showing that the veteran had a history of depression 
and excessive worry.  Otherwise, there is no indication in 
the service medical records that there was any traumatic 
event or that the veteran incurred any bodily trauma.  An 
August 1976 medical record states that there was no change to 
the veteran's medical condition.  Further, the Board notes 
that the veteran was medically discharged from service.  
However, his service personnel records clearly establish that 
he was found medically unfit because of high myopia, 
bilaterally.  The reports also show that the veteran declined 
undergoing a separation examination.  The original, signed 
documents received from the National Personnel Records Center 
show no reason for the veteran declining to undergo a 
separation examination.

The service personnel records also show that the veteran 
attempted to re-enlist in 1978.  The records show that the 
veteran wrote several letters to the Army Board in 1978 to 
return to active duty in the grade of E-4.  The Army Board 
responded that the veteran was granted a medical waiver prior 
to his enlistment, however, it was determined that he was not 
qualified to perform full military duty due to his vision.  
The veteran continued to fight this ruling and asked to be 
re-instated.  No reference to any in-service personal assault 
was made.

As shown above, the service personnel and medical records do 
not verify the occurrence of the veteran's alleged stressor.  
The Board acknowledges that the veteran asserts that he did 
not wish to have an examination on separation because he was 
badly injured from the rape, and the men who raped him 
threatened to kill him if he ever told anyone.  However, 
there is no objective indication of such in his service 
personnel records, and the records submitted to support the 
veteran's contentions in this regard were altered.  The Board 
also questions the authenticity of the unsigned statement 
purportedly written by the National Personnel Records Center 
on August 7, 2001.  The statement suggests that on discharge 
the veteran "suffer[ed] a 30% compensable disability for 
Post Traumatic Stress Disorder."  The Board points out that 
there is no other signed or certified service report 
attesting to the foregoing.  Rather, all of the veteran's 
service personnel records show that he was medically 
discharged because of his visual deficiencies.  Accordingly, 
the Board finds that the service personnel and medical 
records weigh against the veteran's claim.

The Board has also looked for any behavioral changes during 
and subsequent to the veteran's service.  As previously 
noted, the service medical records, except for an indication 
of a history of depression on a report of medical history is 
negative.  The Board also points out that the veteran's 
persistence to re-enlist into the military after the alleged 
in-service trauma is a factor that weighs against his claim.  
There is evidence that the veteran attempted suicide after 
service in June 1977.  The medical records show, however, 
that he had "gone to jump in a lake over a triangle 
situation with a 42 year old woman and her husband."  The 
veteran stated that he had been involved in an affair with 
this woman, but the examiner noted that he denied this to 
practically everyone else.  In a letter written to the VA, 
dated August 2007, the veteran stated: "That incident at St. 
Peter Hospital back on June 9, 1977 is a direct reflection on 
the trauma leftover from the July 28, 1976 MST.  What you 
fail to realize...is that any manifestation after such a trauma 
shortly after the incident can indeed create symptoms 
described in that record."  While the Board acknowledges 
that this suicide attempt was likely the result of emotional 
trauma, there is no evidence to establish the occurrence of 
any alleged in-service event.  The contemporaneous medical 
report attributes the veteran's response to post-service 
relationship problems and the Board finds that the veteran's 
2007 recollection to be of no probative value, as it is 
inconsistent with the more probative contemporaneous 
objective medical evidence.  It is noted that the veteran 
also attempted to hang himself in 1995, stating that he 
believed his girlfriend was going to leave him.

The post-service medical evidence also fails to suggest the 
occurrence of any mental or body trauma sustained from the 
alleged in-service rape.  While the veteran asserts that he 
sought treatment for his injuries, the only treatment record 
for rectal bleeding is dated in April 1993.  The doctor said 
that the veteran had a mild bluish bulge representing a 
collapsed external hemorrhoid, secondary to hemorrhoid 
disease.  The treatment record is over sixteen years after 
service and there is no indication that the hemorrhoid 
disease is in any way related to any incidents while in 
service. 

The veteran received a psychological evaluation in November 
1999 from Dr. J.R.  In his testimony to the doctor he 
indicated that his biological father is a "bs'er and a con 
man, like me."  The veteran indicated that his first 
stepfather sexually abused him from age seven until age 12 or 
13, which included regular anal intercourse.  The veteran 
indicated that his second stepfather was also abusive.  The 
Board notes that there was no mention of sexual abuse in the 
veteran's service medical records.  The examiner also noted 
that the veteran lied about his education and falsely 
received a law degree that he framed and placed on his wall.  
The veteran embellished his record on several occasions 
because he believed he could do the job and did not need the 
formal certification or training.  When asked about his 
health, the veteran indicated that he had been in pretty good 
health throughout his life.  The examiner said the veteran's 
profile is common amongst people with a history of sexual 
abuse and alcoholism.  However, in the veteran's extensive 
oral history to the examiner, there was no mention of a 
sexual assault while in service.  The Board notes that the 
veteran seemed to be candid with the examiner in reporting 
other sexual assaults.  The examiner diagnosed the veteran 
with Axis I Major Depression, General Anxiety Disorder.  
There was no mention of PTSD as a possible diagnosis. 

A March 2000 psychiatric evaluation from Dr. A.J. indicates 
that the veteran was sexually abused as a child and gave a 
diagnosis of Dysthymic Disorder, General Anxiety Disorder and 
Caffeine Intoxication.  He also stated there might be Mixed 
Personality Disorder.  Once again, the veteran did not 
discuss any service related trauma, nor was PTSD given as a 
diagnosis.

The records show that the veteran was diagnosed with PTSD in 
October 2001.  The veteran sought treatment from the Thurston 
Mason Regional Support Network, where he indicated for the 
first time that he was raped by five men while in service in 
1976.  The examiner subsequently diagnosed the veteran with 
Axis III PTSD.  Axis I was Adjustment Disorder and 
Depression.  The examiner also noted that an issue the 
veteran had was chronic lying. 

In September 2002, the veteran was referred for a psychiatric 
examination by the Social Security Administration (SSA).  
When reporting his military history the veteran stated that 
he was in the army for 17 days and was asked to strip and 
clean a shower stall with a toothbrush, he refused and was 
severely beaten and sent to the hospital.  There are no 
service medical records that show the veteran was sent to 
this hospital for this incident.  Furthermore, the veteran 
made no mention of his being raped while in service.  The 
examiner diagnosed PTSD due to the sexual trauma the veteran 
had to endure as a child, not relating it to any incidents 
while in service.

The Board has reviewed the medical and personnel records from 
service with a view toward behavioral changes or other 
evidence that might suggest the occurrence of stressor-
related events.  The Board finds that the evidence is not in 
favor of the veteran's version of the facts.  There is no 
concrete evidence to support the veteran's assertions that he 
was raped in service.  In addition, there is extensive 
evidence that the veteran has changed facts to suit his 
needs.  The veteran did not seek treatment, nor did he make 
mention of his alleged rape until over 20 years after 
service.  There are no statements from crisis centers or 
friends around the time of the rape either.  Moreover, while 
the veteran has submitted several Internet articles, not one 
of the articles specifically references the veteran or his 
alleged in-service event.  Thus, they too are of no probative 
value.

Finally, as initially referenced above, the veteran has a 
current diagnosis of PTSD attributable to the alleged in-
service assault.  On VA examination in November 2003 the 
examiner stated that the veteran was a reliable historian who 
clearly meets the criteria for PTSD as a result of his in-
service rape.  However, as demonstrated above, the Board 
finds that there is no independent evidence of record to 
corroborate the occurrence of the veteran's alleged in-
service stressor.  Thus, the Board rejects the opinion set 
forth in 2003.  Wood v. Derwinski, 1 Vet. App. 406 (1991) 
(the Board is not bound to accept the diagnosis of PTSD if 
the evidence of record does not objectively support that 
diagnosis).  In addition to the foregoing, the Board finds 
that the VA examination was incomplete.  There is no evidence 
to show that the VA examiner reviewed the entire case file, 
which contains the detailed psychological history of the 
veteran.  During the examination, the veteran stated that he 
had a "good childhood," while many of his psychological 
evaluations show that he was sexually molested by his 
stepfather.  As such, the Board finds that the examiner's 
opinion was based on an inaccurate and incomplete history 
provided by the veteran; thus, it is of no probative value.  
A medical opinion premised upon an unsubstantiated account is 
of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

In this case, because independent competent corroboration of 
the veteran's alleged in-service stressor has not been 
submitted, the preponderance of the evidence weighs against 
the veteran's claim and is not in equipoise.  The veteran's 
claim for entitlement to service connection for PTSD is 
denied.

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in September 2003, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of September 2003 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told to 
submit any medical records or evidence in his possession that 
pertained to the claim.  He was also provided a PTSD 
questionnaire to inform the VA of his in service stressor.  
The veteran filed out the questionnaire and submitted it to 
the VA.

The veteran was sent an additional letter in December 2003, 
which informed him that he had the opportunity to submit 
additional evidence, such as records from crisis clinics, 
mental health counseling centers and letters from clergy, in 
order corroborate his in service stressor.  38 C.F.R. 
§ 3.304(f) (2007).

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in a 
December 2006 letter.  While this letter was sent after the 
May 2004 decision, the Board determines that the veteran is 
not prejudiced, because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, VA treatment records and private medical 
records.  VA also provided the veteran with an examination in 
connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is denied.




____________________________________________
 C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


